* Corpus Juris-Cyc. References: Appeal and Error, 3CJ, p. 874, n. 68; p. 939, n. 19; Executors and Administrators, 24CJ, p. 97, n. 15; p. 98, n. 18; p. 99, n. 26 New; p. 104, n. 95; p. 108, n. 38; p. 1047, n. 70. As to right of executor, administrator, or testamentary trustee who is himself an attorney, to employ another attorney at the expense of the estate, see annotation in 18 A.L.R. 635. As to right of executor or administrator to extra compensation for legal service rendered by him, see 36 A.L.R. 748; 11 R.C.L. 231; 4 R.C.L. Supp. 704; 6 R.C.L. Supp. 658.
A.M. and Kate M. Owen, appellants here, on the final decree of the chancery court of Leflore county, approving the final account of Alfred Stoner, executor, and appellee here, closing the administration of said estate and allowing said Alfred Stoner, executor, a credit for attorney's fees of two thousand dollars prosecute this appeal. By the will of D.M. McGehee, decedent, Alfred Stoner was named as executor, and there was one specific legacy, a life insurance policy for three thousand dollars bequeathed to Miss Maggie Swann. The residue of the estate was bequeathed to the appellants A.M. and Kate M. Owen. The entire record shows that each petition filed in the chancery court in the course of this administration, beginning with the petition for probate of the will and ending with the petition for approval of final account and allowance of attorney's fees, was by Alfred Stoner, executor, pro se. The record does not disclose that any solicitor appeared for said executor in any matter connected with the administration of this estate. The petition for approval of final account and allowance of attorney's fees shows that the total value of the estate is twenty-two thousand one hundred ninety dollars and eighteen cents, inclusive of the uncollected not due notes and other personalty, and the account shows that said executor has collected seven thousand three hundred seventy-five dollars and eighteen cents, and disbursed, as per
vouchers one to eight, inclusive, six hundred seven dollars and twenty-one cents, leaving a balance of cash *Page 405 
on hand of five thousand seven hundred sixty-seven dollars and eighty-seven cents.
The petition and final account both showed that notes in his hands of certain individuals would not all become due until January 1, 1935, and prayed for approval of said account, and that he be permitted to turn over to the devisees and legatees the balance of the assets in his hands.
The petition further showed that the deceased died seized and possessed of "real estate in the city of Jackson, Hinds county, Mississippi, and also real estate in Willacy county, Texas, but the will executed by said testator did not direct that petitioner make any disposition of it."
With no voucher attached to the account therefor, and without any allegation in the petition that any solicitor had been employed or contracted with, he prayed "that petitioner be allowed a reasonable attorney's fee in this behalf."
The court below approved the account as being correct and complete in every respect, the decree directed that the three thousand dollar life insurance policy be paid to Miss Maggie Swann and directed that the residue of the estate shown in the account be turned over to the legatees, A.M. and Kate M. Owen, appellants here, and the court further found that:
The "sum of two thousand dollars is a reasonable allowance to the said executor for attorney's fees in this behalf, (and) it is ordered, adjudged, and decree that the said executor, Alfred Stoner, be and he is hereby allowed the sum of two thousand dollars as attorney's fees, no part of which shall be deducted from the three thousand dollars mentioned herein as being the property of Miss Maggie Swann."
The decree further recites that there is no further need of an executor, and that the estate has been fully administered. *Page 406 
The will was probated and the executor appointed on June 6, 1926, and the final account approved and allowed on the 28th day of March, 1927.
The appellants assign as error the allowance of two thousand dollars to be paid as attorney's fees by the executor, Alfred Stoner, to himself.
Counsel for appellee, the executor, stresses the fact that, although process was duly issued and served, it does not appear that the appellants were personally in court, or took any exception to the action of the court in this, or any other behalf, saying that in the absence of objection or exception to the final decree this matter cannot now be reviewed by this court; that the decree became final in the lower court without objection being formally entered by the appellants.
It will be observed that by this decree, these appellants. A.M. and Kate M. Owen were the parties required by decree of the court to pay these attorney's fees if allowed to the executor.
Under the common law, the position of an executor was an honorary one of trust and confidence reposed in the party named by the testator as such, and was not entitled to compensation for his services as such executor, but, by statute, early in the history of this state, an executor was allowed compensation within reasonable limits and the allowance of commissions within these limits was within the sound discretion of the chancery court, and the finding of such court will not be disturbed, unless shown to have been a manifest abuse of discretion.Spratt v. Baldwin, 33 Miss. 581; Powell v. Burrus,35 Miss. 605.
But the question of commissions to the executor is not under review for the reason that the executor neither asks for nor was allowed commissions in the court below.
Prior to the passage of the act which is now section 1875, Hemingway's Code 1927 (section 2131, Code of 1906), an executor who found it necessary to employ an *Page 407 
attorney in the course of the administration of an estate became personally liable for attorney's fees thus incurred, and was not permitted to charge same against the estate. This statute is as follows:
"In annual and final settlements, the executor or administrator shall be entitled to credit for such reasonable sums as he may have paid for the services of an attorney in the management or in behalf of the estate if the court be of opinion that the services were proper and rendered in good faith."
It is too patent for argument that the court below allowed an attorney's fee to the executor for himself, and not as compensation to some other attorney, employed in good faith, to represent the executor in the course of his administration. The compensation of an attorney and the right of the executor to employ one at the expense of the estate are strictly statutory, and in this case it does not appear from the petition and decree that an attorney was employed or contracted with by the executor. So, there can be no doubt that this allowance was to Alfred Stoner, executor, and it is not alleged in the petition, nor shown in the account, that any attorney's fees had been paid by the executor for such services. It appears to us that the effort was to allow attorney's fees in lieu of commissions.
An executor may not be allowed attorney's fees, unless he shows the payment of such fees or liability incurred therefor, for which the court, finding same to be for services rendered which were proper and in good faith, may allow a reasonable sum to be credited to the executor.
There was no effort here to pursue the statutory method. This method is the only way, under our statute, by which an executor may be reimbursed for attorney's fees incurred in good faith in a reasonable sum. An attorney may not recover, as executor, from an estate in his hands, fees for his services as attorney in and about the ordinary administration of the estate. *Page 408 
As shown by the decree of the lower court, the effort is to make the estate primarily liable for attorney's fees. This cannot be done. An executor may not contract with himself for special services as attorney and thus bind the estate for the payment thereof. He may not have compensation for his professional services. Persumably, the testator selected him as executor of the estate because of his ability and knowledge, as well as his trustworthiness and if the executor elects to represent himself in the course of the administration, it will be considered that he exercised his professional skill as a gratuity, and not for remuneration. In this sense, he cannot become his own client. 11 R.C.L. 231, section 258, citing authorities, and 24 C.J. 108, section 547, also citing authorities. In Elkin v. Rives,82 Miss. 744, 35 So. 200, Judge WHITFIELD, as the organ of the court, said:
"In those cases in which a dry, naked trustee has been allowed attorney's fees for services, such as Lowrie's Appeal, 1 Grant. Cas. [Pa.] 373, and Babcock v. Hubbard, 56 Conn. 284, 15 A. 791, the professional services have usually been rendered in litigating cases or in conducting suits. In both the cases referred to, the trustee had been employed as attorney before he acted as trustee, and was a mere holder of legal title. In all the other cases that we have been able to find, trustees have been denied compensation for professional services. See Underwood Hill on Trusts and Trustees, p. 317, note 1, and the authorities cited at the foot of page 318."
The rule we here announce is aptly stated in 36 A.L.R. 748, reading as follows:
"The general rule is that where a lawyer becomes executor or administrator his compensation as such is in full for his services, though he exercises his professional skill therein; and, even if he performs duties which he might properly have hired an attorney to perform, he is not entitled to attorneys' fees."
We conclude that it was error for the lower court to allow solicitor's fees to the executor himself in this case, *Page 409 
unless counsel for appellees are correct in contending that we are precluded from considering this allowance in the final decree because same was neither objected to by, nor excepted to by, the appellants in the court below. Counsel for appellee cite certain Alabama cases, and Succession of Bertrand, 127 La. 857, 54 So. 127, from the Louisiana court, but they mainly rely on a quotation from Griffith's Chancery Practice, section 673, wherein Judge GRIFFITH states that questions not definitely raised in the trial court and reserved for review will not be noticed on appeal. But we think Judge GRIFFITH'S observation referred to those matters which occur in the course of the trial below, and not to matters complained of in the decree entered against them, such as is the case here with the appellants. Likewise, we think the case of Conwill v. Conwill, 61 Miss. 202, has no application, because that was a collateral attack upon a decree issued many years after the rendition of the decree complained of, and was not raised upon direct appeal as in the case now under review.
It is not necessary to formally object or except to a decree rendered against a party. In our opinion, the court below erroneously held, as a matter of law, that the executor was entitled to attorney's fees for the services rendered by himself, and this was an erronous construction of the statute to so hold. In the case at bar, under the status of this estate, the legatees, appellants here, were the losing parties to the extent of two thousand dollars. That part of the decree applies to no one else. It certainly was not necessary for the losing parties, thus situated, to enter a formal exception to any feature of the decree which was certainly adverse to them to the extent of the amount allowed, when, as we view the law, no attorney's fees were allowable at all in the state of this record. Bell v. Gordon,55 Miss. 45; Quin v. Myles, 59 Miss. 375; Wrigh v. Frank,61 Miss. 32. Judge GRIFFITH, in his Chancery Practice, is in accord with the rule we state, as will be found on pages 580 and 581. *Page 410 
This is not a case of a court adjudicating a claim legally presented against an estate and allowing same, but it is a case of a court entering a decree charging the losing parties for services rendered, which, in our opinion, were unlawful, and appeal was such parties' only remedy. There was nothing in this proceeding to be resisted by them. There was no allegation that any sum was due in the body of the petition presented for the approval of the court, but there was only a prayer for the allowance of attorney's fees.
We do not think we are called upon to follow counsel for both the appellee and the appellants in undertaking to lay down a rule for the guidance of the lower court in the matter of fixation of commissions to the executor for his services, and we decline so to do. The decree of the court below is reversed, and the item of two thousand dollars as attorney's fees to be charged against the estate, or in fact the appellants here, is disallowed, and the cause will be remanded to the lower court for the fixation of such commissions as the court may find should be allowed the appellee as executor of this estate, under the law.
Reversed and remanded.